Citation Nr: 1618001	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  11-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for a psychiatric disability, to include persistent depressive disorder (formerly dysthymic disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to July 1982, from February 1986 to January 1987, and from February 1987 to March 2005.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in part increased the disability rating for dysthymic disorder, from 30 percent to 50 percent, effective January 15, 2010.

During the pendency of the appeal, in a February 2011 rating decision, the RO granted a higher disability rating of 70 percent, effective January 15, 2010.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The service-connected disability has been re-characterized from dysthymic disorder to persistent depressive disorder based on a January 2015 VA examination and March 2016 contract examination, which reflected diagnoses of persistent depressive disorder.  The examiners explained that dysthymic disorder under the 4th edition of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) is labeled as persistent depressive disorder in DSM-V.

In August 2014, the Board remanded this issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  The case is once again before the Board and, unfortunately, must be remanded again as is discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2014, the Board remanded this issue in order to:  (1) obtain and associate relevant ongoing VA and non-VA medical records, (2) schedule a VA psychiatric examination to determine the current level of severity of the Veteran's service-connected psychiatric disability, and (3) review and readjudicate the appeal if it remains denied.  The AOJ complied with the last two instructions but failed to substantially comply with the first.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.

The AOJ scheduled the Veteran for a VA psychiatric examination in January 2015.  The VA examiner reviewed the claims file, conducted a mental health examination, provided a Global Assessment of Functioning (GAF) score, and indicated the level of occupational and social impairment due to her psychiatric disability.

The AOJ also reviewed the record and issued a Supplemental Statement of the Case (SSOC) in January 2015.

Additionally, the AOJ sent a September 2014 letter to the Veteran requesting information of VA and non-VA medical care providers who have treated her for dysthymic disorder.  Soon thereafter, the Veteran submitted three authorizations and releases, in which she provided information for Dr. B.W. (VA), C.C. (VA primary care), and Dr. A.T. (private), and stated that all three provided treatment for depression.  She also submitted a statement in which she reported that she was currently seeing Dr. B.W. at the Hot Springs VA clinic for depression.

Unfortunately, there is no indication in the record that the AOJ made appropriate efforts to attempt to obtain any of these treatment records.  There is no request for such documented in the file, and the Veteran does not appear to have been sent a letter informing her of unsuccessful efforts to obtain such records.  Furthermore, the January 2015 SSOC does not indicate that the Veteran's VA treatment records or private treatment records were received or considered as it only listed the August 2014 Board remand, the September 2014 VCAA letter, and the January 2015 VA examination as evidence, and only discussed the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA records pertaining to the Veteran from the VA Community-Based Outpatient Clinic in Hot Springs, Arkansas, or other VA facility identified by the Veteran.  All attempts to procure records should be documented in the file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file, and the Veteran should be notified of unsuccessful efforts in this regard so that she has the opportunity to obtain and submit those records for VA review.

2.  The AOJ must make appropriate efforts to obtain private treatment records from Pinnacle Physicians Group, for which the Veteran submitted an authorization and release form.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file, and the Veteran should be notified of unsuccessful efforts in this regard so that she has the opportunity to obtain and submit those records for VA review.

3.  After the development requested above has been completed, the AOJ shall readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and her representative must be furnished an SSOC and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

